RES Exhibit Servs., LLC v Genesis Vision, Inc. (2017 NY Slip Op 07795)





RES Exhibit Servs., LLC v Genesis Vision, Inc.


2017 NY Slip Op 07795


Decided on November 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, NEMOYER, AND CURRAN, JJ.


1003 CA 16-02207

[*1]RES EXHIBIT SERVICES, LLC, PLAINTIFF-RESPONDENT,
vGENESIS VISION, INC., DOING BUSINESS AS ROCHESTER OPTICAL, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


NIXON PEABODY LLP, ROCHESTER (DAVID H. TENNANT OF COUNSEL), FOR DEFENDANT-APPELLANT.
PHILLIPS LYTLE LLP, ROCHESTER (CHAD W. FLANSBURG OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered October 14, 2016. The judgment awarded plaintiff the sum of $426,683.36 as against defendant. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in RES Exhibit Services, LLC v Genesis Vision, Inc. ([appeal No. 3] ___ AD3d ___ [Nov. 9, 2017] [4th Dept 2017]).
Entered: November 9, 2017
Mark W. Bennett
Clerk of the Court